444 F.2d 234
Evoila Wilson POUND, on behalf of her son David Lee Pound et al., Plaintiffs-Appellants,v.Charles HOLLADAY, as Superintendent of Education of the Tupelo Municipal Separate School District et al., Defendants-Appellees.
No. 71-1434 Summary Calendar.*
United States Court of Appeals, Fifth Circuit.
June 22, 1971.

Appeal from the United States District Court for the Northern District of Mississippi; Orma R. Smith, District Judge, 322 F.Supp. 1000.
James A. Lewis, John C. Brittain, Jr., Oxford, Miss., for plaintiffs-appellants.
W. P. Mitchell, Mitchell, Rogers & Eskridge, Tupelo, Miss., for defendants-appellees.
Before THORNBERRY, MORGAN and CLARK, Circuit Judges.
PER CURIAM:

Affirmed. See Local Rule 21.1


Notes:


*
 Rule 18, 5th Cir.; see Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5 Cir. 1970, 431 F.2d 409, Part I


1
 See NLRB v. Amalgamated Clothing Workers of America, 5 Cir. 1970, 430 F.2d 966